Citation Nr: 1603398	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 18, 2012, for the grant of a 100 percent disability rating for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955.

This matter is on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Veteran was scheduled to testify before a Veterans Law Judge in December 2015.  He did not appear.  VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2015).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Any future documents should be incorporated in the Veteran's VBMS file.  

In the November 2012 rating decision, the RO determined that consideration of entitlement to TDIU was moot, given that the Veteran is in receipt of a 100 percent schedular rating.  The Board disagrees with this conclusion for two reasons.  First, it does not address the period from June 2008 (when the claim was filed) until the time he was actually granted a 100 percent schedular rating in May 2012.  Second, even though he has a 100 percent disability rating, the United States Court of Appeals for Veterans Claims has held that that a grant of TDIU may satisfy the "disability rated as total requirement" for purposes of establishing entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 291 (2008).  As such, if the evidence establishes that the Veteran is unemployable due to a certain disability, and the combined disability rating of his remaining service-connected disabilities is 60 percent or more, he would eligible for SMC.  See also Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  The issue of entitlement to TDIU is thereby referred for additional consideration.


Finally, in January 2014, the Veteran submitted a claim seeking SMC based on the need for aid and attendance for his spouse.  SMC was denied by the RO in July 2014.  After the Veteran disagreed with this decision, a statement of the case was sent to the Veteran in June 2015.  While the Veteran submitted a VA Form-9, he was advised by the RO in a letter in October 2015 that his VA Form-9 was not timely submitted, and the appeal was not perfected.  This issue was also never certified to the Board.  The October 2015 letter is an interlocutory administrative determination by the RO and, if the Veteran disagrees with it, he must submit a notice of disagreement within one year of the date of that letter.  As such, the SMC issue is not properly before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDINGS OF FACT

1.  The Veteran did not submit a timely notice of disagreement to the November 2012 rating decision that granted a 100 percent disability for ischemic heart disease.  

2.  There is no competent evidence in the record to indicate that a 100 percent rating was factually ascertainable in the year prior to May 18, 2012, for the Veteran's ischemic heart disease.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 18, 2012, for the grant of a 100 percent disability rating for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.400, 4.130 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  None is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in May 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Dates

By way of background, the Veteran submitted a claim for service connection for ischemic heart disease, among other disorders, in December 2005.  After service connection was denied by the RO, it was ultimately appealed to the Board, which remanded the claim in June 2010 for further development.  Based on this development, in a January 25, 2011, rating decision, the RO granted service connection for ischemic heart disease.  A 30 percent disability rating was assigned, effective December 1, 2005, the date of his claim.  The Veteran did not appeal that initial rating assigned for his heart disorder, which meant that the claim was no longer in appeal status.   See Grantham v. Brown, 114 F. 3d 1156   (Fed Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

In its June 2010 Remand, the Board noted that the Veteran sent a letter to his Congressman in June 2008 that should be construed as an informal claim for a total disability rating based on individual unemployability (TDIU).  In response to this, the RO sent a letter to the Veteran May 2012, informing him that it was considering entitlement to TDIU as well as all of his other service connected disabilities, which included ischemic heart disease.  As part of this development, the Veteran underwent a new VA cardiovascular examination in May 2012.  Based on the results of this examination, the RO assigned a 100 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7005, effective May 18, 2012, the date of the examination.  In December 2012, the Veteran submitted a notice of disagreement with the assigned effective date, asserting that it should begin in at least July 2008.  

The Board has first considered whether an increased rating for the Veteran's service-connected ischemic heart disease may be for consideration for the period since he submitted a claim for TDIU in June 2008, but finds that it may not.  It is true that under Rice v. Shinseki, 22 Vet. App. 447 (2009), when a Veteran submits a claim for an increased rating for a service-connected disability, this includes a claim for TDIU if raised by the record.  However, Rice does not suggest that a claim for TDIU implies an increased rating claim for every underlying service-connected disability.  Indeed, VA has specifically stated that a claim for TDIU will not include a claim for all service connected disabilities.  M21-1, Part IV.ii.2.F.2.h (December 3, 2015).  

Moreover, an increased rating claim for ischemic heart disease could not have been presumed in any event, since service-connection was not granted for this disorder until January 2011.  Again, the Veteran did not submit a disagreement with either the assigned rating or effective date within a year of that rating decision.  As such, the issue on appeal is one of entitlement to an earlier effective date, as is considered under 38 C.F.R. § 3.400 (2015).  

The effective dates for a claim seeking an increased rating for an already service-connected disability that is based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).  However, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the entire evidence of record.  38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

After a review of the evidence of record, the Board finds that an effective date prior to May 18, 2012, is not warranted.  With respect to the date of claim, the RO's decision to reevaluate the Veteran's ischemic heart disease, and obtain a new VA examination, was not based on a claim submitted by the Veteran.  Rather, it was based on the RO's desire to evaluate the current severity for the Veteran's disability, which it will do periodically.  See 38 C.F.R. § 3.344 (reexaminations are warranted to verify that a disability has stabilized).  Therefore, there is no "original claim" upon which service connection can be based. 

As a consequence, the only question remaining is whether a 100 percent disability rating is factually ascertainable at any time prior to the May 18, 2012, VA examination.  However, there is no evidence to indicate that a 100 percent rating is warranted for any period prior to May 18, 2012.  Indeed, there are no clinical records relating to the Veteran's ischemic heart disease from the time he was granted service connection in January 2011 and the May 2012 VA examination.  Therefore, the earliest point where a 100 percent rating is factually ascertainable is May 18, 2012, and an earlier effective date prior to this date is not for application.  

In considering the whether an earlier effective date was warranted, the Board has also considered the Veteran's statements that his ischemic heart disease is worse than the rating he received prior to May 18, 2012.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his ischemic heart disease according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's ischemic heart disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, given the evidence of record, the Board determines that there is insufficient evidence to conclude that a 100 percent rating was factually ascertainable in the year prior to May 18, 2012.  As such, the appeal is denied.  


ORDER

An effective date prior to May 18, 2012, for the grant of a 100 percent disability rating for ischemic heart disease, is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


